DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant has provided amendments to the claims, wherein the 35 USC 112(b) rejections of claims 1-4, 6, and 9 have been withdrawn. With respect to the 35 USC 112(b) rejection of claim 11, although it is acknowledged that the specification does reasonably state what a “minimal concentration of TGF” would comprise (see page 21, lines 16-18), the limitation “minimal concentration of insulin” is still considered indefinite.
When looking at how “minimal concentration of insulin” is defined in the instant specification, it is defined by a functional relationship:
[T]he minimal concentration of insulin is a concentration that stimulates cardiomyocyte proliferation (such as measured by KI67 expression) and/or Wnt/β-catenin activation no greater than 5-10% more than that seen in the complete absence of insulin. See page 20, lines 26-32.

This functional relationship is unclear, because there is no reasonable manner for the skilled artisan to read the instant specification, and know how much insulin could be practically included in the claimed composition. The limitation requires the artisan to perform a number of tests to determine what the upper limit of insulin could be in order to arrive at the functional relationship defined as “minimal concentration of insulin.” To that end, since the limitation requires the artisan to test how much insulin is a “minimal concentration of insulin,” and there are no facilities in the Office to test what these values could encompass, there is no practical manner for the Examiner to determine the metes and bounds of “minimal concentration of insulin.” For example, although the prior art does include various concentrations of insulin, there is absolutely no sensible way for the Examiner to determine if the concentrations found in the prior art perform the defined functionality, as defined in the instant specification. Furthermore, it is additionally unclear if this functional value of insulin is specific to the instantly claimed medium, or if this value is a constant when exposing cardiomyocytes to insulin, regardless of the media type. Since this limitation was placed within the independent claim, the rejection of this limitation now applies to all of the claims.
On page 8 of the Applicant’s Arguments, the Applicant points to the amount of insulin Braam uses in various embodiments, then discusses the preamble of the claims compared to Braam’s intended use. As stated above, there is no manner for the Office to determine how much “minimal concentration of insulin” is; as such, the Office has provided a reasonable argument to assert that the values provided by Braam overlaps with the claimed value, and anticipates the claimed value. The Applicant has provided no data to support the argument that Braam’s value is greater than that claimed, and has only used the claim limitation “minimal concentration of insulin” as an argument that Braam cannot apply. As stated by the Applicant, Braam teaches insulin levels of 1ng/mL (for example 1), and provides other applied examples, which are similar to the Applicant’s intended use, wherein the insulin is 10 mg/mL; the Applicant has provided no evidence or data to suggest that a “minimal concentration of insulin” must be considered less than 10 mg/mL, or less than 1 ng/mL.
With respect to how the Office interprets the preamble of the claim, the Applicant is directed to MPEP 2111.02. When considering the claim preamble, a “cardiac cell maturation medium” is a limitation that does not limit the structure of the claimed medium, the limitation provides for an intended use for the claimed medium. Since the claims are drawn to a medium, per se, and not a method of using the medium, the manner in which the medium is used is not a patentably relevant concept, because it does not inform the relevant audience about any additional structural or compositional limitations.
On page 8 of the Applicant’s Arguments, the Applicant points to unexpected properties/benefits of using a “minimal concentration of insulin.” While these unexpected improvements are notable, there is nothing in this section, or any other section, which provides insight as to what a “minimal concentration of insulin” is, and the Applicant has shown no evidence or data to suggest that the claimed value is different than those disclosed in Braam.
On page 9 of the Applicant’s Arguments, the Applicant indicates that since Braam teaches that the medium may be free of glucose, the ordinary artisan would not understand the importance of including glucose in the medium. When looking directly at Braam, while it is indicated that glucose does not need to be present, Braam explicitly indicates that it can be included, and provides for values that overlap with the claimed ratio (claim 6). Since Braam never teaches away from the use of glucose, there is nothing in Braam that would necessarily incentivize the artisan to not include glucose. If the Applicant can provide evidence that a particular range of glucose provides for unexpected improvements, this argument would have more weight, but since Braam explicitly teaches that glucose can be included, and provides for concentrations that read upon the claimed concentration ratio (claim 6), this argument is nor persuasive. See MPEP 2131.03.
On page 10 of the Applicant’s Arguments, the Applicant states that Bakunts teaches a concentration of Matrigel that is too high, compared to that of the instant invention. As none of these values are claimed, the Applicant is directed to MPEP 2111:
The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).

As the Applicant is providing a limitation that is solely found in the specification, this limitation cannot be considered a claimed limitation and cannot apply to any of the rejections of the claims. If these features are critical to the claimed invention, it is in the Applicant’s best interest to explicitly claim these limitations, since there are situations in which the Applicant’s invention could be considered non-enabled. See MPEP 2164.08(c). It is unclear if the Applicant’s Arguments are admitting that the invention would not be enabled without a 9% concentration of Matrigel, or if this concentration of Matrigel provides for an improvement beyond the independent claim. For the sake of examining the amended claim set, the latter interpretation will be assumed.
The claims have been amended in a manner to provide for the withdrawal of most of the 35 USC 112(b) rejections; however, as stated above, the 35 USC 112(b) rejection of the limitation “comprises minimal insulin” is maintained. Since this limitation is now provided in claim 1, all of the claims are rejected under 35 USC 112(b), as they do not remedy this indefiniteness. All of the prior 35 USC 102 and 103 rejections are maintained.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 9, 11 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear how to interpret “minimal insulin.” The term “minimal [concentration of] insulin” is defined in the instant specification, it is defined by a functional relationship:
[T]he minimal concentration of insulin is a concentration that stimulates cardiomyocyte proliferation (such as measured by KI67 expression) and/or Wnt/β-catenin activation no greater than 5-10% more than that seen in the complete absence of insulin. See page 20, lines 26-32.

This functional relationship is unclear, because there is no reasonable manner for the skilled artisan to read the instant specification, and know how much insulin could be practically included in the claimed composition, within the scope of the invention. The limitation requires the artisan to perform a number of tests to determine what the upper limit of insulin could be in order to arrive at the functional relationship defined as “minimal [concentration of] insulin.” To that end, since the limitation requires the artisan to test how much insulin is a “minimal concentration of insulin,” and there are no facilities in the Office to test what these values could encompass, there is no practical manner for the Examiner to determine the metes and bounds of “minimal [concentration of] insulin.” For example, although the prior art does include various concentrations of insulin, there is absolutely no sensible way for the Examiner to determine if the concentrations found in the prior art perform the defined functionality, as defined in the instant specification. Furthermore, it is additionally unclear if this functional value of insulin is specific to the instantly claimed medium, or if this value is a constant when exposing cardiomyocytes to insulin, regardless of the media type.
Claims 3, 4, 6, 9, 11 and 35 are indefinite insofar as they claim dependency on claim 1, and do not cure the indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braam, et al (WO 2015/187023 [IDS Reference]). Braam teaching a medium for maintaining stem cell-derived cardiomyocytes, wherein the medium comprises a base medium (described as “any kind of medium suitable [for cardiomyocytes]”), one or more fatty acids that can include palmitic acid (the conjugate acid of palmitate), glucose, and albumin; Braam notes that the insulin can be provided at 1-15 ng/L. See paragraphs [057] and [058]. Braam’s disclosure of 1-15 ng/L of insulin is considered to “comprise minimal insulin.”
With respect to claim 1, Braam teaches the claimed medium.
With respect to claim 6, Braam teaches palmitate provide at between 0.001-20 µg/mL (20 µg/mL is approximately 0.078 µM) and provides glucose at 0-5000 mg/L (1 mg/L is about 0.0056 µM and 1000 mg/L is about 5.5 mM). Based upon the ranges provided, Braam teaches the claimed ratio.
With respect to claim 9, Braam teaches linoleic acid (C18) and linolenic acid (C18). See paragraph [057].
With respect to claim 11, Braam teaches no TGF and indicates that insulin can be provided at a minimal level (1-15 ng/L). See paragraph [057].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 4, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Braam, et al (WO 2015/187023 [IDS Reference]) and Bakunts, et al (Biotechniques, 44, 341-346, 2008). See the discussion of Braam above. Although Braam does not teach including gelling media, like Matrigel, in the medium, Braam does use Matrigel as a cell growth substrate, suggesting that it is already known that cardiomyocytes are highly compatible with Matrigel. See paragraph [071].
Bakunts teaches methods of employing the gelling agent Matrigel within a cardiomyocyte medium as a means of generating cardiac-like muscle fibers. See page 341, “Abstract” and “Introduction” sections.
Based upon the fact that Braam’s medium is optimized for use with cardiomyocytes would provide the ordinary artisan with ample motivation to utilize this medium in other methods involving cardiomyocytes. To that end, Bakunts shows that cardiomyocytes can form a model for cardiac tissue when they are applied to a medium comprising the extracellular matrix mixture called Matrigel. Since Braam’s medium is an optimized medium for cardiomyocyte methods, it would be obvious to employ this medium in the method taught by Bakunts, because it would predictably be used to improve upon the cardiac muscle model taught in Bakunts.
With respect to claims 3 and 4, Bakunts teaches the inclusion of an ECM molecule in the medium.
With respect to claim 35, Bakunts teaches concentrations of the ECM component ranging from 5% to 20%. See page 342, right column, first [full] paragraph. While it is noted that Bakunts admits that the 5% solution is not optimal for the use explicitly intended for the specific research being performed, Bakunts does not teach away from the utility of this compound in a medium for cardiac cell maturation. To that end, Bakunts utilizes two different forms of Matrigel for very particular reasons, which would not be lost on the ordinary artisan, since Bakunts is concerned with creating cardiac muscle fibers, and not cardiac cell maturation, and/or proliferation. As such, since the ordinary artisan understands that there is a clear compatibility between cardiac cells and ECM molecules in the medium would utilize Bakunts 5-20% range as an optimizable parameter. There would be ample reason to perform optimization between the range of 5% and 12.5% because Bakunts only tests these values and none of the values that lie between.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651